department of the treasury internal_revenue_service washington d c oct o tax_exempt_and_government_entities_division uniform issue list se t ep rh ‘ty control number ssn legend taxpayer ira a ira b ira c ira d financial_institution e account f financial_institution g account h account i amount amount amount amount amount amount amount amount amount individual j dear this letter is in response to a request for a letter_ruling dated date as modified and supplemented by additional information dated date from your authorized representatives in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distribution of amount sec_1 and totaling amount from your individual_retirement_accounts iras a b c and d respectively maintained with financial_institution e the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer age at the time of the distribution of amount sec_1 and from iras a b c and d respectively suffers from various medical problems it is asserted that the failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was due to his mental and physical conditions which impaired his ability to manage his financial affairs taxpayer maintained iras a b c and d individual_retirement_accounts under sec_408 of the code all four iras were invested in certificates of deposit cd taxpayer represents that on june he liquidated iras a b c and d and transferred proceeds from the cds totaling amount to account h a checking account with financial_institution e on june taxpayer deposited checks totaling amount and amount respectively into account f a mutual_fund account maintained with financial_institution g- on october discovered the four taxable_distributions from iras a b c and d taxpayer’s family and june the taxpayer has suffered from a variety of medical problems over an extended period of time the ruling_request is accompanied by a letter from the taxpayer’s doctor which states in part that the taxpayer has a very difficult time understanding complex financial statements and is not truly capable of making financial decisions on his own and that his decision-making ability is severely impaired because of taxpayer’s condition on october individual j his son obtained a general power of individual j attorney to handle his financial and legal affairs on november sold the exact same number of shares taxpayer purchased on june and he- opened account i with financial_institution e into which he deposited amount the remaining proceeds from this transaction amount were deposited in taxpayer’s - existing checking account account h with financial_institution e based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained i in code sec_408 with respect to the distribution of amount ' sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code ' sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - ‘ i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 not includible in gross_income because of the application of sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code _ revproc_2003_16 lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer is consistent with the taxpayer’s assertion that the taxpayer’s failure to accomplish a timely rollover of amount was due to medical conditions which impaired his ability to manage his financial affairs therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distributions of amount and from iras a b c and d taxpayer is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent ‘a copy of this letter_ruling has been sent to your authorized representatives pursuant to powers of attorney on file in this office if you wish to inquire about this ruling please contact se t ep ra t1 id at - sincerely yours - crllen al watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
